Citation Nr: 1432087	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-00 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for myasthenia gravis, to include as secondary to service-connected Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in July 2009, and a supplemental opinion was obtained in August 2011.  In the July 2009 exam, the examiner performed research and concluded that it is less than likely that the myasthenia gravis is a complication of the Hodgkin's lymphoma because the sources she reviewed did not show any consistent support for an association between the two diseases.  However, an appropriate medical opinion for a secondary service connection claim will discuss whether a veteran's service-connected disability caused or aggravated the claimed condition.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310.  Therefore, the examiner must also give an addendum opinion discussing the issue of aggravation.  

In the August 2011 supplemental opinion, the examiner addressed the list of articles included in a June 2011 private opinion by stating that they did not indicate a causative association between Hodgkin's disease and myasthenia gravis.  However, the examiner has not responded to all of the articles or treatises in the record.  The examiner did not consider the articles or excerpts submitted by the Veteran in January 2011, which are associated with the claims file.  The examiner should address these articles upon remand.  

Moreover, the examiner did not consider the Veteran's contention that his myasthenia gravis was the result of exposure to herbicides during his service in Vietnam.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, such as myasthenia gravis.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32,540 (June 8, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (December 27, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (December 27, 2010).  Although the Veteran is not entitled to service connection on the basis of presumption, he is not precluded from establishing service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  The Veteran has submitted a July 2010 private physician's report opining that the Veteran's myasthenia gravis, among other medical problems, is just as likely as not a result of his Vietnam service and exposure to the defoliant Agent Orange.  The private opinion has limited probative value due to its lack of rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion).  However, upon remand, the private opinion should be addressed by the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the July 2009 and August 2011 examiner, or another appropriate examiner, for an addendum opinion.  The examiner must review the entire claims file, and indicate that he or she has done so in the addendum opinion.  

The examiner is requested to provide as opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myasthenia gravis had its onset as a result of the Veteran's period of active service, specifically his exposure to herbicides.  The examiner's attention is drawn to the July 2010 private opinion concluding that it is at least as likely as not that the Veteran's medical problems, including myasthenia gravis, are a result of his Vietnam service and exposure to the defoliant Agent Orange.  

The examiner is also requested to provide as opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myasthenia gravis is caused or aggravated by the service-connected Hodgkin's lymphoma.  The examiner must specifically reconcile his/her opinion with the medical treatises and articles submitted by the Veteran in January 2011 as to the connection between myasthenia gravis and Hodgkin's lymphoma.  

A full and complete rationale for any opinion expressed is required.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

3. Once all of the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



